Green, J.
delivered the opinion of the court.
There is no error in the judgment of the couxthelow. The defendant being dead, the chancery court of Mississippi had no jurisdiction to proceed in the cause, and pronounce a decree. For this cause the decree is void, and no action can be supported upon it. Any fact which will show the court had no jurisdiction, and that the judgment is consequently void, may be pleaded. W e could notwhen called upon to enforce this decree, in the present action, refuse to look into the record to see whether the court had jurisdiction, whether the fact by which the want of jurisdiction appear on the face of the proceedings, or be shown by plea of the defendant.
The first plea of the defendants is also a good defence to this action. The act of 1789, ch. 23, sec. 4, is a bar to any action against an administrator or executor, unless the same shall be prosecuted in three years, in the case of a non-resident, or two years in the case of a resident of this state. This act is well pleaded in the defendant’s first plea, and is therefore a good defence.
Judgment must therefore, be rendered for the defendants upon demurrer to the first and fourth pleas in this cause.
Judgment affirmed.